Exhibit 10.2

ADVISORY SERVICES AGREEMENT

This ADVISORY SERVICES AGREEMENT (hereinafter referred to as this “Agreement”),
dated and effective as of April 1, 2007, is made by and between API Advisory,
LLC, a Texas limited liability company (hereinafter referred to as the
“Advisor”) and American Physicians Insurance Company, a Texas insurance company
(hereinafter referred to as “Insurer”).

RECITALS

WHEREAS, the Advisor is able and qualified to provide advisory and consulting
services to Insurer as are set forth in this Agreement; and

WHEREAS, Insurer desires to contractually engage the Advisor to provide advisory
and consulting services in connection with its operations, as more particularly
specified hereinafter in this Agreement; and

WHEREAS, the Advisor desires to perform such advisory and consulting services
for Insurer in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
agreements hereinafter set forth, the parties hereto agree as follows:

ARTICLE I

ADVISORY SERVICES

1.1

ENGAGEMENT OF ADVISOR.  Insurer hereby engages the Advisor to provide, with
respect to Insurer and its operations, the advisory and consulting services
hereinafter specified, and the Advisor hereby accepts such engagement upon the
terms and conditions set forth herein and agrees to provide such advisory and
consulting services in accordance herewith.

1.2

ADVISORY SERVICES.  The Advisor shall provide the following advisory and
consulting services to the Insurer as set forth in Article II below, subject,
however, to the following:





--------------------------------------------------------------------------------

(a)

The Advisor shall perform its responsibilities, duties, and functions in a
manner consistent with the policies established by the Articles of Incorporation
of Insurer, the Bylaws of Insurer and the Board of Directors of the Insurer
(“Board”).

(b)

Nothing in this Agreement shall be construed to be a delegation from Insurer to
the Advisor of any power or authority required by any applicable statute or
regulation to be exercised directly by Insurer.

(c)

It is agreed and understood by and between the parties hereto that the Advisor
is associated with Insurer, for purposes of this Agreement, only for the
purposes and to the extent set forth herein, and that the relationship of the
Advisor to Insurer with respect to its duties, functions, and responsibilities
under this Agreement shall, during the term hereof, be that of an independent
contractor. This Agreement shall not be construed as an agreement of employment,
a partnership, or any other form of business entity, or as creating any other
type of relationship than the contractual relationship expressly specified
herein.

ARTICLE II
DUTIES, AUTHORITIES, AND FUNCTIONS OF THE ADVISOR

2.1

ADVISORY BOARD MEMBERS.  The Insurer shall have an Advisory Board of Directors
(“Advisory Board”), which Advisory Board shall meet concurrently with the Board
and have full access to information as provided to the Board (excluding Board
deliberations related to this Agreement). The Advisory Board shall provide
advice and counsel to the Board on matters coming before the Board or otherwise
specifically requested by the Board. The Board and Advisory Board will meet not
less than three (3) times per year. At least one Board meeting per year will be
held away from the principal offices of Insurer and last up to three (3) days,
and the Advisory Board will meet concurrently at these meetings also, subject to
reimbursement of expenses associated therewith by Insurer pursuant to Section
3.2.





2







--------------------------------------------------------------------------------

(a)

The Advisor shall provide persons to serve on the Advisory Board.  The Advisor
shall determine, subject to the terms of this Agreement, the number of persons,
not to exceed nine (9) persons, who shall to serve on the Advisory Board.  The
Advisory Board shall have the right and opportunity to participate in Board
discussions, but in no event shall the Advisory Board members have any right to
vote on matters brought before the Board for a vote. The Advisor shall retain
the sole right to remove or appoint substitute persons to serve as members of
the Advisory Board as it deems necessary to fulfill its obligations under this
Agreement.

(b)

Insurer’s sole shareholder may, at its sole election, but is not required to,
appoint one or more Advisory Board members to serve as a member of the Board, in
which event such person shall have the rights and obligations of a member of the
Board. Furthermore, upon such an appointment, the number of persons the Advisor
shall provide to serve on the Advisory Board pursuant to this Section 2.1 shall
be reduced by the number of representatives of Advisor who are then serving as a
member of the Board.  Furthermore, no person shall serve or be compensated as
both a member of the Board and as a member of the Advisory Board at the same
time.





3







--------------------------------------------------------------------------------

(c)

The members of the Advisory Board (and any member of the Advisory Board
appointed to the Board by the Insurer) provided by the Advisor shall be
compensated directly by the Insurer for their service as a member of the
Advisory Board. The compensation paid to such Advisory Directors shall initially
be $2500 per meeting per day (or $1250 for meetings lasting one-half a day) or
$250 per hour for meetings attended by telephone. The per meeting compensation
is (i) payable for actual attendance at Advisory Board meetings held
concurrently with the Board only and (ii) also applicable for attendance at duly
called committee meetings pursuant to Section 2.2. The Advisor may increase the
per meeting compensation annually by giving sixty (60) days written notice to
Insurer, but in no event shall any such increase exceed the Annual Increase Cap.
 The “Annual Increase Cap” means an amount equal to the lesser of (x) 10% of the
amount paid for the applicable service in the prior year or (y) the percentage
increase in the CPI during the prior year. The “CPI” as used herein shall mean
the Consumer Price Index for All Urban Consumers, U.S. City Average (All Items;
Base Year 1982 = 100) published by the United States Department of Labor, Bureau
of Labor Statistics for the immediately preceding year.

2.2

 COMMITTEE MEMBERS.  The Advisor shall further be obligated to provide persons
to serve on certain committees of the Insurer, which persons shall be selected
by Advisor from among those persons provided by Advisor to serve on the Advisory
Board. A person may serve on both the Advisory Board and one or more committees.
The committees will meet at such times as shall be determined by Insurer;
provided, the Claims Committee will meet at least once per month, unless
otherwise agreed by the parties, the Physician Liaison Committee will meet when
and only if the Claims Committee meets, and the other committees (excluding the
Political Affairs Committee, which meets as needed only) will meet at least once
per quarter. The committees of the Insurer and the maximum number of persons to
be provided by the Advisor for such committees are as follows:

Claims Committee

up to 9 persons;

Finance Committee

up to 4 persons;

Ethics and Internal Affairs Committee

up to 4 persons;

Underwriting Committee

up to 4 persons;

Physician Liaison Committee

up to 9 persons; and





4







--------------------------------------------------------------------------------

Political Affairs Committee

1 person.

2.3

MEDICAL DIRECTOR.  The Advisor shall retain, compensate and provide to Insurer a
person fully qualified to serve as the Medical Director of Insurer. The Advisor
shall retain the sole right to remove or appoint substitute persons to serve as
the Medical Director as the Advisor, in its sole discretion, deems necessary to
fulfill its obligations under this Agreement. Notwithstanding the foregoing, the
Medical Director shall be subject to the operational authority of the chief
executive officer of Insurer and the Board. Insurer shall reimburse Advisor for
all costs of compensation and reasonable benefits incurred by Advisor in
connection with the provision of the Medical Director. The parties acknowledge
and agree that (i) the aggregate reimbursement due for compensation (excluding
insurance and retirement benefits) under this Section for the first year of this
Agreement is $185,000, and (ii) the maximum increase for each subsequent year
shall not exceed the Annual Increase Cap. Reasonable benefits include reasonable
vacation and sick leave (included in the compensation amounts described in the
preceding sentence), reasonable health, dental, life and long-term disability
insurance and a 401K plan. The Medical Director shall not be entitled to any
further compensation under Section 2.1 for attendance at Advisory Board or
committee meetings.

2.4

EXECUTIVE SECRETARY.  The Advisor shall retain, compensate and provide to
Insurer a person fully qualified to serve as the Executive Secretary of Insurer.
The Advisor shall retain the sole right to remove or appoint substitute persons
to serve as the Executive Secretary as the Advisor, in its sole discretion,
deems necessary to fulfill its obligations under this Agreement. Notwithstanding
the foregoing, the Executive Secretary shall be subject to the operational
authority of the chief executive officer of Insurer and the Board. Insurer shall
reimburse Advisor for all costs of compensation and reasonable benefits incurred
by Advisor in connection with the provision of the Executive Secretary. The
parties acknowledge and agree that (i) the aggregate reimbursement due for
compensation (excluding insurance and retirement benefits) under this Section
for the first year of this Agreement is $62,500, and (ii) the maximum increase
for each subsequent year shall not exceed the Annual Increase Cap. Reasonable
benefits include reasonable vacation and sick leave (included in the
compensation amounts described in the preceding sentence), reasonable health,
dental, life and long-term disability insurance and a 401K plan. The Executive
Secretary shall not be entitled to any further compensation under Section 2.1
for attendance at Advisory Board or committee meetings.





5







--------------------------------------------------------------------------------

2.5

LIMITS TO ADVISOR AUTHORITY.  The Advisor agrees that it shall neither have
authority to, nor shall it make, invest, or obligate, or commit to make, invest,
or obligate on behalf of Insurer any capital expenditure, investment,
indebtedness, obligation, cost, or expense except for those reimbursement and
compensation obligations of Insurer specifically provided for herein.

ARTICLE III
FEES AND EXPENSES

3.1

PAYMENT OF ADVISORY FEES.  Insurer shall pay to Advisor all fees, expenses and
other amounts owed to Advisor pursuant to the terms of this Agreement within
thirty (30) days after the date of Advisor’s invoice. All amounts payable by
Insurer hereunder shall be paid in United States dollars at Insurer’s address
for notice or at such other address as may be specified by Insurer from time to
time, without any setoff or deduction. Insurer agrees to pay interest at the
rate of one and one-half percent (1.5%) per month, or the maximum legal rate
allowed by law, whichever is less, on any outstanding balance due to Advisor for
such time as the outstanding balance remains past due.

3.2

ADMINISTRATIVE EXPENSES.  Insurer shall bear responsibility for reimbursement of
all reasonable out-of-pocket costs and expenses incurred by Advisor in the
performance of its obligations under this Agreement, including, without
limitation, all reasonable costs incurred by the Advisor for the travel and
lodging of the Advisory Board members incurred in connection with the
performance of Advisor’s duties under this Agreement.

3.3

ADVANCEMENT OF FEES AND EXPENSES.  Without limiting the Advisor’s right to
reimbursement of any amounts as provided in this Agreement, the Advisor shall be
entitled to direct Insurer to pay directly any amounts for which reimbursement
would otherwise be due hereunder, and Insurer agrees to pay such amounts
directly to the extent legally permissible.





6







--------------------------------------------------------------------------------

ARTICLE IV
COVENANTS

4.1

COVENANT REGARDING OWNERSHIP OF MATERIALS.  All published reports, documents and
materials prepared by the Advisor in connection with its duties,
responsibilities and functions under this Agreement shall be the property of
Insurer. Insurer will allow the Advisor reasonable access to and use of all
documents and materials maintained at its offices necessary for the Advisor to
perform its responsibilities, functions and duties required by this Agreement.

4.2

COVENANT REGARDING EMPLOYEES.  It is agreed that, while this Agreement is in
effect, Insurer and any of its officers, board members and affiliates (other
than the Advisor and its affiliates) will not hire or otherwise contract for
services with any employee of the Advisor except as provided under this
Agreement.

4.3

COVENANT REGARDING SERVICES FOR AFFILIATES OF INSURER.  In the event that any
Affiliate (defined below) of the Insurer is engaged in the business similar to
that of Insurer or offering insurance products of the same business line as
those offered by Insurer, then the Advisor shall be required to provide to such
affiliate services identical to those provided to Insurer under the terms of
this Agreement, but without any additional consideration. For purposes of this
Agreement, “Affiliate” means, with respect to any Person, any other Person
controlling, controlled by or under common control with such Person. For
purposes of this definition and this Agreement, the term “control” (and
correlative terms) means the power, whether by contract, equity ownership or
otherwise, to direct the policies or management of a Person, and the term
“person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity.





7







--------------------------------------------------------------------------------

4.4

NON-INTERFERENCE WITH BUSINESS RELATIONS.  Advisor agrees that during the Term
(as hereinafter defined) Advisor shall not, directly or indirectly, (a) solicit,
advise, persuade or otherwise induce any person to participate in or with any
entity or person which provides services comparable to those provided by the
Insurer, (b) do anything intentionally to discredit or otherwise injure the
reputation or goodwill of the Insurer or any of its affiliates, (c) solicit,
induce or attempt to solicit or induce any current or prospective client,
customer, company, independent contractor, policyholder, subscriber, or any
other business relation of the Insurer (or any affiliate) to cease or reduce the
level of business between such business relation and the Insurer (or any
affiliate), (d) influence, induce, or encourage, or attempt to influence, induce
or encourage, any person who is a current or prospective employee of the Insurer
to leave the employment of the Insurer, or (e) in any way interfere with the
Insurer’s (or any affiliates’) relationship with any customer, employee,
independent contractor, policyholder, subscriber, or any other business relation
of the Insurer or affiliate.

4.5

NONDISCLOSURE OF CONFIDENTIAL INFORMATION.

(a)

During the Term, Advisor will have access to Confidential Information, including
Confidential Information Advisor has not accessed prior to the date of this
Agreement.  Advisor recognizes that the Insurer’s business interests require the
fullest practical protection and confidential treatment of the Confidential
Information.  At all times during the Term and thereafter, Advisor will hold in
strictest confidence and will not disclose, use, provide access to, or publish
any Confidential Information, except as such disclosure, use or publication may
be required in connection with Advisor’s services for the Insurer or as required
by law or legal process.  Advisor agrees that all Confidential Information,
whether prepared by Advisor or otherwise coming into Advisor’s possession, shall
remain the exclusive property of the Insurer during Advisor’s employment with
the Insurer.  Advisor will obtain the Insurer’s written approval before
publishing or submitting for publication any material (written, oral, or
otherwise) that relates to Advisor’s work at the Insurer, any Confidential
Information and/or any material that incorporates any Confidential Information.
 Advisor hereby assigns to the Insurer any rights Advisor may have or acquire in
such Confidential Information and recognizes that all Confidential Information
is the sole property of the Insurer and its assigns.  





8







--------------------------------------------------------------------------------

(b)

“Confidential Information” means all information, not generally known within the
relevant trade group or by the public, including all Work Product (as defined
below), business plans, training materials, software programs, promotional
materials, illustrations, designs, plans, data bases, sources of supply,
customer lists, supplier lists, trade secrets, and all other valuable or unique
information and techniques acquired, developed or used by the Insurer relating
to its business, operations, suppliers, information systems, employees and
customers, regardless of whether such information is in writing, on computer
disk or disk drive or in any other form. Advisor expressly acknowledges and
agrees that Confidential Information constitutes trade secrets and/or
confidential and proprietary business information of the Insurer (or its
affiliates, customers or suppliers, as the case may be).  Confidential
Information shall not include information which is or becomes generally
available to the public other than through disclosure by Advisor or by any other
person or entity under a duty or obligation to maintain the confidentiality
thereof.

(c)

Advisor understands that violation of any non-disclosure provision of this
Agreement shall be a material breach of this Agreement.

4.6

REASONABLENESS OF RESTRICTIONS.  Advisor acknowledges and agrees that the
restrictions imposed upon Advisor by this ARTICLE IV and the purposes for such
restrictions are reasonable and are designed to protect the trade secrets,
confidential and proprietary business information and the future success of the
Insurer and its affiliates without unduly restricting Advisor. Advisor
specifically recognizes and affirms that the restrictive covenants contained in
this ARTICLE IV are material and important terms of this Agreement.

4.7

SEVERABILITY.  The covenants set forth in this ARTICLE IV each constitute
separate agreements independently supported by good and adequate consideration.
 If a court of competent jurisdiction determines that any restriction in a
clause or provision of this ARTICLE IV is void, illegal, or unenforceable, the
other clauses and provisions of this ARTICLE IV shall remain in full force and
effect.





9







--------------------------------------------------------------------------------

4.8

RETURN OF THE INSURER PROPERTY.  Upon termination or expiration of this
Agreement for any reason, Advisor will promptly (within twenty-four (24) hours)
deliver to the Insurer any and all Confidential Information, drawings, notes,
memoranda, specifications, devices, formulas and documents, together with all
copies thereof and any other material containing or disclosing any works made
for hire, or third party information.  Advisor further agrees that any property
situated on the Insurer’s premises and owned by the Insurer including computers,
computer disks and computer hard disk drives and other computer storage media,
filing cabinets or other work areas, is subject to inspection by the Insurer
personnel at anytime with or without notice.  

4.9

APPLICABILITY TO REPRESENTATIVES.  Advisor acknowledges and agrees it will be
responsible for compliance with, and any violation of, a covenant set forth in
ARTICLE IV by its employees, officers, members, agents or representatives,
including without limitation any person provided by Advisor to serve as a member
of the Advisory Board or any committees of Insurer.

ARTICLE V
TERMINATION

5.1

TERMINATION OF AGREEMENT.  This Agreement shall terminate upon the first to
occur of any of the following:

(a)

The mutual agreement, in writing, of the parties hereto;

(b)

A default in the performance or breach of any material term, condition,
covenant, duty, responsibility, or function contained in this Agreement, which
default or breach shall continue for a period of ninety (90) days after written
notice to the party committing such default or breach by the other party stating
the specific nature of such default or breach and requiring it to be remedied;
provided, however, if such default cannot be reasonably cured within such 90-day
period, the length of such cure period shall be extended for the period
reasonably required therefor if the defaulting party commences covering such
default within such 90-day period and continues the curing thereof with
reasonable diligence and continuity.





10







--------------------------------------------------------------------------------

(c)

The giving of one hundred eighty (180) days written notice of termination by
either party to the other (with or without cause) which notice may be given only
during the ninety (90) day period that is between two hundred seventy (270) and
one hundred eighty (180) days prior to expiration of the Initial Term of this
Agreement (the "Termination Notice Period"); provided, however, if such notice
is given by Insurer, such termination shall be conditioned upon Insurer’s
satisfaction of the requirements of Section 5.3.

In the event of a termination of this Agreement prior to the expiration of the
Additional Term (as defined below), the party initiating such termination shall
provide written notice to the Texas Department of Insurance simultaneous with
such notice being provided to the other party to this Agreement.

5.2

TERM OF AGREEMENT.  The term of this Agreement shall commence on April 1, 2007,
and end on December 31, 2011 (the “Initial Term”). Unless terminated as provided
by Section 5.1(b) or (c), the term of the Agreement shall extend for a second
five-year term, commencing on January 1, 2012 and ending on December 31, 2016
(“Additional Term” and together with the Initial Term, the “Term”).  Without
limiting the foregoing, the Insurer shall provide the Texas Department of
Insurance notice at the end of the Termination Notice Period if this Agreement
has not been terminated as provided herein.  The parties acknowledge and agree
that the Texas Department of Insurance shall have the right during the thirty
(30) days following the end of the Termination Notice Period to provide notice
of its intent to review and approve this Agreement prior to the commencement of
the Additional Term.





11







--------------------------------------------------------------------------------

5.3

NON-COMPETE AGREEMENTS UPON TERMINATION.  Upon the termination of the Agreement
for any reason other than termination pursuant to Section 5.1(a) or the
expiration of the Additional Term without a written agreement between the
Advisor and the Insurer to extend this Agreement, then the Advisor shall be
required to execute a non-compete agreement in favor of Insurer and shall
undertake best efforts to obtain written non-compete agreements in favor of
Insurer from each member of the Advisory Board (or representative of Advisor
appointed to the Board) serving in such capacity as of the date of termination.
Upon receipt of each such written non-compete agreement in substantially the
form attached hereto as Exhibit A, Insurer shall be obligated to pay the sum
of $200,000 (“Non-Compete Payment”) to each member of the Advisory Board who
provides such written non-compete agreement to the Insurer. In addition, Insurer
shall be obligated to pay a Non-Compete Payment to the Advisor upon the
Advisor’s delivery of an executed non-compete agreement to Insurer in
substantially the form attached hereto as Exhibit A.

ARTICLE VI
FURTHER OBLIGATIONS

6.1

INSURANCE.  Insurer shall maintain customary officers and directors’ liability
insurance with an endorsement naming the Medical Director and Advisory Directors
as additional insureds thereunder.

ARTICLE VII
MISCELLANEOUS

7.1

CAPTIONS.  The captions and headings used in this Agreement are for convenience
only and do not in any way affect, limit, amplify, or modify the terms and
provisions hereof, nor shall they be utilized in the construction or
interpretation of this Agreement.

7.2

NOTICES.  Whenever this Agreement or law requires or permits any consent,
approval, notice, request, or demand, from one party to another, such consent,
approval, notice, request, or demand must be in writing to be effective, and
shall be deemed to have been given on the earlier of (i) receipt, or (ii) the
third business day after it is enclosed in an envelope, addressed to the party
to be notified at the address stated below (or at such other addresses as may
have been designated by written notice in accordance with this Section),
properly stamped, sealed and deposited in the United States mail, certified,
return receipt requested. The initial address of each party for the purposes of
this Agreement is as listed for that party on the signature page hereof.





12







--------------------------------------------------------------------------------

7.3

INVALID PROVISIONS.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable during the term of this Agreement, including any
renewal hereof, such provision shall be fully severable from the other
provisions hereof. This Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised part of this
Agreement. The remaining provisions of this Agreement shall remain in full force
and effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance from this Agreement.

7.4

AMENDMENTS.  This Agreement may be amended at any time and from time to time in
whole or in part by an instrument in writing setting forth the particulars of
such amendment duly executed by an authorized officer of each of the parties.
 Any amendments to this Agreement or increases in compensation to be paid
hereunder are subject to review and approval by the Texas Department of
Insurance.

7.5

ASSIGNMENT.  Neither this Agreement nor any rights or obligations of any party
hereunder may be transferred or assigned by such party without the prior written
consent of the other party.

7.6

ENTIRE AGREEMENT.  This Agreement (including any instruments, documents,
agreements, schedules and exhibits delivered pursuant hereto) constitutes the
entire understanding between the parties with respect to the subject matter
hereof and supersedes all prior agreements or understandings, if any, relating
to the subject matter hereof.

7.7

LAWS GOVERNING.  This Agreement shall be construed and interpreted in accordance
with the laws of the State of Texas.

7.8

BINDING AGREEMENT.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective representatives, successors
and assigns.





13







--------------------------------------------------------------------------------

7.9

WAIVERS AND CONSENTS.  One or more waivers of any covenant, term, or provision
of this Agreement by any party, shall not be construed as a waiver of any
subsequent default or breach of the same covenant, term, or provision, nor shall
it be considered as a waiver of any other then existing or subsequent default or
breach of a different covenant, term, or provision. The consent or approval by
either party to or with respect to any act by the other party requiring such
consent or approval shall not be deemed to be a waiver or render unnecessary
consent to or approval of any subsequent similar act. No custom or practice of
either party shall constitute a waiver of either party’s rights to insist upon
strict compliance with the terms of this Agreement. Pursuit by a party of any
remedy provided in this Agreement shall not preclude the pursuit by such party
of any of the other remedies provided by law or at equity.

7.10

MULTIPLE COUNTERPARTS.  This Agreement shall be executed in a number of
identical counterparts, each of which, for all purposes, is deemed to be an
original, and all of which constitute, collectively, the Agreement; but in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart.

7.11

GUARANTY OF APSG.  American Physician Service Group, Inc. hereby guarantees all
obligations of Insurer hereunder and executes this Agreement solely to evidence
such guaranty.





14







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is effective as of the date first written
above.

API ADVISORY, LLC

By:  /s/ Norris C. Knight Jr., M.D.




Title:  President




Address for Notice:

8700 Silverhill Lane

Austin, TX 78759




AMERICAN PHYSICIANS INSURANCE COMPANY

By:  /s/ Marc J. Zimmermann




Title:  SVP, Secretary and CFO




Address for Notice:

1301 S. Capital of Texas Highway

Suite C-300

Austin, TX 78746







[SOLELY FOR THE PURPOSES SPECIFIED IN SECTION 7.11:]

[AMERICAN PHYSICIANS SERVICE GROUP, INC.]

By:  /s/ W.H. Hayes




Title:  Sr. Vice President




Address for Notice:

1301 S. Capital of Texas Highway

Suite C-300

Austin, TX 78746














--------------------------------------------------------------------------------

EXHIBIT “A”
Form of Non-Compete Agreement

NONCOMPETE AND CONFIDENTIALITY AGREEMENT




THIS NONCOMPETE AND CONFIDENTIALITY AGREEMENT (this "Agreement") is entered into
effective the ______ day of ____________________, by ____________________
("Advisor"), in favor and for the benefit of [American Physicians Insurance
Company], a Texas insurance company ("Company"), and the parties agree as
follows:




1.

Recitals.




(a)

This Agreement is executed pursuant to that certain Advisory Services Agreement
(the "ASA") dated effective ______________ ___, 2006, by and among API Advisory,
LLC ("API Advisory") and the Company;




(b)

Capitalized terms used in this Agreement which are not otherwise defined are
used with the same meanings given such terms in the ASA;




(c)

Company is in the business of selling and servicing medical malpractice
insurance policies to health care providers (the "Business");




(d)

Prior to the date of this Agreement, Advisor has served as a consultant and
advisor to the Company and has been integrally involved in the operation and
development of the Business;




(e)

It is fair and reasonable for the Company to take steps to protect the goodwill
of the Company, and its customers, suppliers and employees, following the
termination of the ASA;

 

(f)

Each of Advisor and Company acknowledges that it, she or he has received, good,
valuable, present and sufficient consideration to support its or his obligations
under this Agreement.




2.

Noncompetition.  




Advisor expressly agrees, confirms, represents and covenants for the benefit of
Company, as follows:




(a)

For the period set forth below (the "Noncompete Period") Advisor shall not
engage in competition in the Business with Company, or any of its successors or
affiliates, within the Applicable Territory (defined below), and in particular,
Advisor shall not, as owner, operator, advisor, employee, consultant,
independent contractor, agent, salesperson, officer, director, shareholder,
investor, guarantor, partner or member of a joint venture, or otherwise,
directly or indirectly, engage in any manner in the Business within the
Applicable Territory.  For purposes of this Agreement, the term "Applicable
Territory" shall mean and include any state in the United Sates of America in
which the Company is doing business as of the date of this Agreement; and,




(b)

The "Noncompete Period" shall begin as the date of this Agreement and end five
(5) years following the date of this Agreement; and




(c)

During the Noncompete Period, Advisor shall not solicit or encourage any
employee, distributor, supplier or customer of the Company to modify or
discontinue his, her or its relationship with the Company or the Business; and,








A-1







--------------------------------------------------------------------------------

(d)

Advisor agrees to return all tangible Confidential Information to the Company at
the inception of this Agreement, without retaining any copies, summaries or
extracts thereof. During and after the Noncompete Period, Advisor shall not use
or divulge to any person or entity any Confidential Information of the Company.
“Confidential Information” means all information, not generally known within the
relevant trade group or by the public, including all Work Product (as defined in
the ASA), business plans, training materials, software programs, promotional
materials, illustrations, designs, plans, data bases, sources of supply,
customer lists, supplier lists, trade secrets, and all other valuable or unique
information and techniques acquired, developed or used by the Insurer relating
to its business, operations, suppliers, information systems, employees and
customers, regardless of whether such information is in writing, on computer
disk or disk drive or in any other form. Advisor expressly acknowledges and
agrees that Confidential Information constitutes trade secrets and/or
confidential and proprietary business information of the Insurer (or its
affiliates, customers or suppliers, as the case may be).  Confidential
Information shall not include information which is or becomes generally
available to the public other than through disclosure by Advisor or by any other
person or entity under a duty or obligation to maintain the confidentiality
thereof; and




(e)

The covenants and agreements of Advisor set forth in this Agreement are
ancillary to an otherwise enforceable agreement and supported by independent
valuable consideration, and the limitations as to time, geographic area and
scope of activity to be restrained are reasonable and acceptable to Advisor, and
do not impose any greater restraint than is reasonably necessary to protect the
goodwill and other business interests of the Company; and,




(f)

If, at some later date, a court of competent jurisdiction determines that any of
the provisions set forth in this Agreement do not meet the criteria for
enforceability under applicable law, Advisor agrees that this Agreement shall be
deemed without further action to be modified to the minimum extent necessary so
as to be enforceable to the maximum extent permitted by applicable law, and such
 court is authorized  and requested to reform this Agreement accordingly.




(g)

Notwithstanding any term of this Agreement to the contrary, nothing in this
Agreement shall in any way restrict the right or ability of Advisor to practice
medicine.




3.

Remedies.




Advisor acknowledges that any breach by her or him of this Agreement will result
in irreparable harm to the Company with respect to which no adequate remedy at
law shall exist.  Accordingly, in addition to any other remedies available to
the Company with respect to any actual or threatened breach of this Agreement,
Advisor consents to the entry of any temporary and permanent injunctive relief,
together with temporary restraining orders ancillary to the same. Advisor waives
any requirement for posting of any bond or other security in connection with any
enforcement action by the Company.




4.

Governing Law.




This Agreement shall be interpreted in accordance with the laws of the State of
Texas, without regard to its principles of conflicts of law, which state shall
have jurisdiction of the subject matter hereof.




5.

Modification.




The covenants and/or provisions of this Agreement may be modified or waived only
by any subsequent written agreement signed by both parties.  




6.

Counterparts.




This Agreement may be executed in two or more counterparts, and each counterpart
shall be deemed an original, but all counterparts shall together constitute a
single instrument.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




[SIGNATURE PAGE TO FOLLOW]





A-2





